 



Exhibit 10.3
AMENDED AND RESTATED SUBSIDIARY GUARANTEE
     THIS AMENDED AND RESTATED SUBSIDIARY GUARANTEE (as at any time amended,
restated, modified or supplemented, this “Guarantee”), is made and entered into
as of April 26, 2006, by each of QFM SALES AND SERVICES, INC., a Delaware
corporation (“QFM”), COLTEC INTERNATIONAL SERVICES CO, a Delaware corporation
(“Coltec International”), GARRISON LITIGATION MANAGEMENT GROUP, LTD., a Delaware
corporation (“Garrison”), GGB, INC. (formerly Glacier Garlock Bearings Inc.), a
Delaware corporation (“GGB Inc.”), GARLOCK INTERNATIONAL INC, a Delaware
corporation (“Garlock International”), STEMCO DELAWARE LP, a Delaware limited
partnership (and successor to Stemco LLC, a Delaware limited liability company)
(“Stemco LP (DE)”), GARLOCK OVERSEAS CORPORATION, a Delaware corporation
(“Garlock Overseas”), STEMCO HOLDINGS, INC., a Delaware corporation (“Stemco
Holdings”), and STEMCO HOLDINGS DELAWARE, INC., a Delaware corporation (“Stemco
Holdings Delaware”; QFM, Coltec International, Garrison, GGB Inc., Garlock
International, Stemco LP (DE), Garlock Overseas, Stemco Holdings and Stemco
Holdings Delaware each individually referred to herein as a “Guarantor” and
collectively as the “Guarantors”), in favor of BANK OF AMERICA, N.A., a national
banking association, in its capacity as collateral and administrative agent
(together with its successors in such capacity, the “Agent”) for the Secured
Parties (as such term is defined in the Loan Agreement (defined below)).
WITNESSETH:
     WHEREAS, pursuant to that certain Credit Agreement dated as of May 16, 2002
by and among Coltec Industries Inc, a Pennsylvania corporation (“Coltec”),
Coltec Industrial Products LLC, a Delaware limited liability company (“CIP”),
Garlock Sealing Technologies LLC, a Delaware limited liability company (“Garlock
Sealing”), GGB LLC (formerly Garlock Bearings LLC), a Delaware limited liability
company (“GGB LLC”), HTCI, Inc. (formerly Haber Tool Company, Inc.), a Michigan
corporation (“HTCI”), Corrosion Control Corporation, a Colorado corporation
(“CCC”), and Stemco LP, a Texas limited partnership (“Stemco LP (TX)”; Coltec,
CIP, Garlock Sealing, GGB LLC, HTCI, CCC and Stemco LP (TX) each individually
referred to herein as an “Original Borrower” and collectively as “Original
Borrowers”), the Agent, and the various financial institutions party thereto
from time to time (the “Original Lenders”) (including all annexes, exhibits and
schedules thereto, as at any time amended, restated, modified, or supplemented
prior to the date hereof, including by means of any joinder agreements, the
“Original Loan Agreement”), the Original Lenders agreed to make loans to, and
issue letters of credit on behalf of, Original Borrowers;
     WHEREAS, in connection with the Original Loan Agreement, (i) EnPro
Industries, Inc., a North Carolina corporation (the “Parent”) executed and
delivered that certain Parent Guarantee dated as of May 31, 2002 in favor of the
Agent and the Original Lenders (as at any time amended, restated, modified, or
supplemented prior to the date hereof, the “Original Parent Guarantee”),
pursuant to which the Parent unconditionally guaranteed to the Agent and the
Original Lenders the payment and performance of all of the “Guaranteed
Obligations” (as defined therein); (ii) the Guarantors executed and delivered
that certain Subsidiary Guarantee dated as of May 31, 2002 in favor of the Agent
and the Original Lenders (as at any time amended, restated, modified, or
supplemented prior to the date hereof, including by means of any joinder
agreements, the “Original Subsidiary Guarantee”), pursuant to which the
Guarantors jointly and severally unconditionally guaranteed to the Agent and the
Original Lenders the payment and performance of all of the “Guaranteed
Obligations” (as defined

 



--------------------------------------------------------------------------------



 



therein); and (iii) Original Borrowers, the Parent, and the Guarantors executed
and delivered that certain Security Agreement dated as of May 16, 2002 in favor
of the Agent for the benefit of itself and the Original Lenders (as at any time
amended, restated, modified, or supplemented prior to the date hereof, including
by means of any joinder agreements, the “Original Security Agreement”), pursuant
to which Original Borrowers, the Parent and the Guarantors granted to the Agent
for the benefit of itself and the Original Lenders a security interest in all of
the collateral described therein as security for all of the “Obligations” (as
defined therein);
     WHEREAS, Coltec, CIP, Garlock Sealing, GGB LLC, CCC and Stemco LP (TX)
(each individually referred to herein as a “Borrower” and collectively as
“Borrowers”, the Parent and Guarantors, the Agent and the various financial
institutions party thereto from time to time (the “Lenders”) have entered into
that certain Amended and Restated Loan and Security Agreement dated as of even
date herewith (as at any time amended, restated, modified or supplemented, the
“Loan Agreement”), which Loan Agreement amends and restates both the Original
Loan Agreement and the Original Security Agreement;
     WHEREAS, it is a condition to the Agent’s and the Lenders’ willingness to
make loans and other financial accommodations to or for the benefit of the
Borrowers under the Loan Agreement that the Guarantors agree to amend and
restate the Original Subsidiary Guarantee in its entirety as hereinafter set
forth; and
     WHEREAS, each Guarantor has determined that it is and will be in the best
interest and to the direct advantage of such Guarantor to assist the Borrowers
in borrowing money and obtaining extensions of credit from the Agent and the
Lenders under the Loan Agreement in order to further the business of such
Guarantor, and each Guarantor agrees that the Original Subsidiary Guarantee is
hereby amended and restated in its entirety by this Guarantee, and Guarantors
agree to jointly and severally unconditionally guaranty to the Secured Parties
(as defined in the Loan Agreement), all of the Guaranteed Obligations (as
defined herein), and to ratify, renew and continue the prior Guaranteed
Obligations (as defined in the Original Subsidiary Guarantee) all on the terms
set forth herein;
AGREEMENT
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to amend
and restate the Original Subsidiary Guarantee as follows:
     Section 1 DEFINITIONS. Capitalized terms used herein, unless otherwise
defined herein, shall have the meanings ascribed to such terms in the Loan
Agreement.
     Section 2 THE GUARANTEE. The guarantee of each of the Guarantors hereunder
is as follows:
     Section 2.1 Guarantee Of Extensions Of Credit To Borrowers. The Guarantors
hereby jointly and severally, unconditionally, absolutely and irrevocably
guarantee to the Secured Parties and their successors, endorsees, transferees
and assigns, the prompt payment, when and as due (whether at stated maturity, on
mandatory prepayment by acceleration or otherwise), and performance of all of
the Obligations of the Borrowers under the Loan Agreement and the other Loan
Documents (including all interest and reasonable out-of-pocket costs of
enforcement or

- 2 -



--------------------------------------------------------------------------------



 



preservation and protection of Collateral payable by the Borrowers under the
Loan Agreement or any Loan Document which may at any time accrue with respect to
the Obligations of the Borrowers or which would accrue but for the operation of
any provision or doctrine with respect to the Bankruptcy Code, as hereinafter
defined, and whether or not an allowed claim) (the “Guaranteed Obligations”).
Each of the Guarantors agrees that this Guarantee is a guaranty of payment and
performance and not of collection, and that its obligations under this Guarantee
(a) shall be joint and several with any other Persons which may at any time or
from time to time be or become directly or indirectly financially responsible to
the Secured Parties with respect to the Guaranteed Obligations (any such Person,
an “Obligor”) and (b) shall be under all circumstances primary, absolute and
unconditional, irrespective of, and unaffected by:
          (i) the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, this Guarantee, the Loan Agreement, any other
Loan Document or other agreement, document or instrument to which any Borrower,
Guarantor or other Obligor is or may become a party;
          (ii) the absence of any action to enforce this Guarantee, any other
Loan Document or the waiver or consent by the Secured Parties with respect to
any of the provisions hereof or thereof;
          (iii) the existence, value or condition of, or failure of the Agent to
perfect its Lien against, any Collateral or any action, or the absence of any
action, by the Agent in respect thereof (including, without limitation, the
release of any Collateral);
          (iv) any bankruptcy, insolvency, reorganization, arrangement,
adjustment, composition, liquidation or the like of any Borrower, Guarantor or
other Obligor including, but not limited to, (A) any of the Secured Parties’
election, in any proceeding instituted under Title 11 of the United States Code
(11 U.S.C. § 101 et seq. or any replacement or supplemental federal statutes
dealing with the bankruptcy of debtors (the “Bankruptcy Code”), of the
application of Section 1111(b)(2) of the Bankruptcy Code, (B) any borrowing or
grant of a Lien by any Borrower, Guarantor or other Obligor as
debtor-in-possession, under Section 364 of the Bankruptcy Code, or (C) the
disallowance or subordination of all or any portion of any of the Secured
Parties’ claim(s) for repayment of the Guaranteed Obligations under
Sections 502, 510, 544, 547, 548 or 550 of the Bankruptcy Code;
          (v) any merger or consolidation of any Borrower, Guarantor or other
Obligor into or with any other Person, or any sale, lease or transfer of any or
all of the assets of any Borrower, Guarantor or other Obligor to any other
Person;
          (vi) any circumstance which might constitute a defense available to,
or a discharge of any Borrower, Guarantor or other Obligor (other than the
defense of payment of the Obligations);
          (vii) any sale, transfer or other disposition of any Equity Interests
of any Borrower, Guarantor or other Obligor;
          (viii) absence of any notice to, or knowledge by, any Guarantor of the
existence or occurrence of any of the matters or events set forth in the
foregoing subdivisions (i) through (vii); or
          (ix) any other fact or circumstance which might otherwise constitute a
defense available to, or a discharge of, a surety or guarantor (other than the
fulfillment of the termination requirements under Section 7.12 hereof); it being
agreed by each Guarantor that its obligations under this Guarantee shall not be
discharged until the payment and performance, in full, of the Guaranteed
Obligations (including all interest and reasonable out-of-pocket costs of

- 3 -



--------------------------------------------------------------------------------



 



enforcement or preservation and protection of Collateral payable by the
Borrowers under the Loan Agreement and the other Loan Documents which may at any
time accrue with respect to the Guaranteed Obligations or which would accrue but
for the operation of any provision of or doctrine with respect to the Bankruptcy
Code and whether or not an allowed claim) or the written release of such
Guarantor by the Secured Parties, whichever shall occur first. Each of the
Guarantors shall be regarded, and shall be in the same position, as principal
debtor (and not merely as surety) with respect to the Guaranteed Obligations and
each of the Guarantors specifically agrees that, notwithstanding any discharge
of any Borrower or any other Person or the operation of any other provision of
the Bankruptcy Code with respect to the Guaranteed Obligations or any such
Persons, such Guarantor shall be fully responsible for paying all interest and
reasonable out-of-pocket costs of enforcement or preservation and protection of
Collateral which may at any time accrue with respect to the Guaranteed
Obligations or which would accrue but for the operation of any provision of or
doctrine with respect to the Bankruptcy Code and whether or not an allowed
claim. Each of the Guarantors expressly waives all rights it may have now or in
the future under any statute, or at common law, or at law or in equity, or
otherwise, to compel the Secured Parties to proceed in respect of the Guaranteed
Obligations against any Borrower, Guarantor or any other Person or against any
Collateral before proceeding against, or as a condition to proceeding against,
such Guarantor. Each of the Guarantors agrees that any notice or directive given
at any time to the Secured Parties which is inconsistent with the waiver in the
immediately preceding sentence shall be null and void and may be ignored by the
Secured Parties, and, in addition, may not be pleaded or introduced as evidence
in any litigation relating to this Guarantee for the reason that such pleading
or introduction would be at variance with the written terms of this Guarantee
unless the Agent has specifically agreed otherwise in writing. It is agreed
among each of the Guarantors and the Secured Parties that the foregoing waivers
are of the essence of the transaction contemplated by the Loan Documents and
that, but for this Guarantee and such waivers, the Secured Parties would decline
to enter into the Loan Agreement. Notwithstanding any other provision of this
Guarantee to the contrary, if the obligations of any Guarantor hereunder would
otherwise be held or determined by a court of competent jurisdiction in any
action or proceeding involving any state corporate law or any state or Federal
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other law affecting the rights of creditors generally, to be void, invalid or
unenforceable to any extent on account of the amount of such Guarantor’s
liability under this Guarantee, then notwithstanding any other provision of this
Guarantee to the contrary, the amount of such liability shall, without any
further action by any Guarantor or any other party, be automatically limited and
reduced to the highest amount which is valid and enforceable as determined in
such action or proceeding (the “Maximum Guaranteed Amount”). The Guarantors
desire to allocate among themselves, in a fair and equitable manner, the
Guaranteed Obligations arising under this Guarantee. Accordingly, in the event
any payment or distribution is made hereunder on any date by a Guarantor (a
“Funding Guarantor”) that exceeds its Fair Share (as hereinafter defined) as of
such date, that Funding Guarantor shall be entitled to a contribution from each
of the other Guarantors in the amount of such other Guarantor’s Fair Share
Shortfall (as hereinafter defined) as of such date, with the result that all
such contributions will cause each Guarantor’s Aggregate Payments (as
hereinafter defined) to equal its Fair Share as of such date. “Fair Share”
means, with respect to a Guarantor as of any date of determination, an amount
equal to (i) the ratio of (x) the Adjusted Maximum Guaranteed Amount (as
hereinafter defined) with respect to such Guarantor to (y) the aggregate of the
Adjusted Maximum Guaranteed Amounts with respect to all Guarantors, multiplied
by (ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors hereunder in respect of the obligations guaranteed. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted

- 4 -



--------------------------------------------------------------------------------



 



Maximum Guaranteed Amount” means, with respect to a Guarantor as of any date of
determination, the Maximum Guaranteed Amount of such Guarantor, provided that,
solely for purposes of calculating the “Adjusted Maximum Guaranteed Amount” with
respect to any Guarantor for purposes of this paragraph, any assets or
liabilities arising by virtue of any rights to subrogation, reimbursement or
indemnity or any rights to or obligations of contribution hereunder shall not be
considered as assets or liabilities of such Guarantor. “Aggregate Payments”
means, with respect to a Guarantor as of any date of determination, the
aggregate amount of all payments and distributions made on or before such date
by such Guarantor in respect of this Guarantee (including, without limitation,
in respect of this paragraph). The amounts payable as contributions hereunder
shall be determined as of the date on which the related payment or distribution
is made by the applicable Funding Guarantor. The allocation among Guarantors of
their obligations as set forth in this paragraph shall not be construed in any
way to limit the liability of any Guarantor hereunder to the Secured Parties.
     Section 2.2 Demand By The Agent. In addition to the terms of the Guarantee
set forth in Section 2.1 hereof, and in no manner imposing any other limitation
on such terms, it is expressly understood and agreed that, if any or all of the
then outstanding principal amount of the Guaranteed Obligations (together with
all accrued interest thereon) becomes due and payable, then the obligations of
each of the Guarantors shall, at the option of the Agent, without notice or
demand, become due and payable and each Guarantor shall, upon demand in writing
therefor by the Agent to such Guarantor, pay to the holder or holders of the
Guaranteed Obligations the outstanding Guaranteed Obligations due and owing to
such holder or holders. Payment by each Guarantor shall be made in Dollars to
the Agent for the ratable benefit of the Secured Parties, in immediately
available Federal funds to an account designated by the Agent or at the address
set forth herein for the giving of notice to the Agent or at any other address
that may be specified in writing from time to time by the Agent.
     Section 2.3 Enforcement Of Guarantee. In no event shall the Agent or any of
the other Secured Parties have any obligation (although the Agent is entitled,
at the Agent’s option) to proceed against any Borrower or any other Person or
any Collateral before seeking satisfaction from any Guarantor, and the Agent may
proceed, prior or subsequent to, or simultaneously with, the enforcement of the
Secured Parties’ rights hereunder, to exercise any right or remedy which the
Agent or any of the other Secured Parties may have against any Collateral. The
obligations of each of the Guarantors hereunder are independent of the
obligations of any other Guarantor or other Obligor of the Guaranteed
Obligations or of any Borrower, and a separate action or actions may be brought
and prosecuted against any Guarantor whether or not action is brought against
any other Guarantor, any other Obligor or any Borrower, and whether or not any
such Persons are joined in any such action or actions.
     Section 2.4 Waiver. In addition to the waivers contained in Section 2.1
hereof, each of the Guarantors waives, and agrees that it shall not at any time
insist upon, plead or in any manner whatever claim or take the benefit or
advantage of, any appraisal, valuation, stay, extension, marshaling of assets or
redemption or similar laws, or exemption, whether now or at any time hereafter
in force, which may delay, prevent or otherwise affect the performance by such
Guarantor of its obligations under, or the enforcement by the Agent or any of
the other Secured Parties of, this Guarantee. Each of the Guarantors hereby
waives diligence, presentment and demand (whether for nonpayment or protest or
of acceptance, maturity, extension of time, change in nature or form of the
Guaranteed Obligations, acceptance of further security, release of further
security, composition or agreement arrived at as to the amount of, or the terms
of, the Guaranteed Obligations, notice of adverse change in any Borrower’s, any
Guarantor’s or any other Obligor’s financial condition or any other fact which
might materially increase the risk to such Guarantor) with respect to

- 5 -



--------------------------------------------------------------------------------



 



any of the Guaranteed Obligations or all other demands whatsoever, and further
waives notice of default or any failure on the part of any Borrower or any other
Obligor to perform and comply with any covenant, term or condition of the Loan
Agreement or any other Loan Document. Each of the Guarantors further waives all
notices which may be required by statute or rule of law, now or hereafter in
effect, to preserve intact any rights against the Guarantor and waives the
benefit of all provisions of law which are or might be in conflict with the
terms of this Guarantee. Without limiting the generality of the foregoing, each
of the Guarantors hereby specifically waives the benefits of N.C. Gen. Stat.
Sections 26-7 through 26-9, inclusive. Each of the Guarantors hereby waives any
requirement on the part of any holder of any note to mitigate the damages
resulting from any default under such note. Each of the Guarantors represents,
warrants and agrees that, as of the date of this Guarantee, the Guarantor’s
obligations under this Guarantee are not subject to any offsets or defenses
against any of the Secured Parties or any Borrower. Each of the Guarantors
further agrees that its obligations under this Guarantee shall not be subject to
any counterclaims, offsets or defenses against any of the Secured Parties or any
Borrower which may arise in the future (other than fulfillment of the
termination requirements under Section 7.12 hereof).
     Section 2.5 Benefit Of Guarantee. The provisions of this Guarantee are for
the ratable benefit of the Secured Parties and their respective successors and
permitted transferees, endorsees and assigns, and nothing herein contained shall
impair, as among the Borrowers, the Guarantors and the Secured Parties, the
obligations of the Borrowers and the Guarantors under the Loan Documents. In the
event all or any part of the Guaranteed Obligations are transferred, endorsed or
assigned by the Secured Parties to any Person or Persons in accordance with the
terms of the Loan Agreement, any reference to “Secured Parties” herein shall be
deemed to refer equally to such Person or Persons.
     Section 2.6 Modification Of Guaranteed Obligations. If the Secured Parties
shall at any time or from time to time, with or without the consent of, or
notice to, any Guarantor:
     (a) make Loans and extend other credit to any Borrower, change the time,
manner or place of payment of, or any other term of, all or any portion of, the
Guaranteed Obligations, or otherwise waive or consent to any departure from the
terms of any Loan Document;
     (b) take any action under or in respect of the Loan Documents in the
exercise of any remedy, power or privilege contained therein or available to it
at law, equity or otherwise, or waive or refrain from exercising any such
remedies, powers or privileges;
     (c) amend or modify, in any manner whatsoever, the Loan Documents;
     (d) extend or waive the time for and of any Guarantor’s, any Borrower’s or
any other Person’s performance of, or compliance with, any term, covenant or
agreement on its part to be performed or observed under the Loan Documents, or
waive such performance or compliance or consent to a failure of, or departure
from, such performance or compliance;
     (e) take and hold Collateral for the payment of the Guaranteed Obligations,
or sell, exchange, release, dispose of, or otherwise deal with, any Collateral
to secure any indebtedness of any Guarantor or any Borrower to the Secured
Parties;
     (f) release or limit the liability of anyone who may be liable in any
manner for the payment of any amounts owed by any Guarantor or any Borrower to
the Secured Parties;

- 6 -



--------------------------------------------------------------------------------



 



     (g) modify or terminate the terms of any intercreditor or subordination
agreement pursuant to which claims of other creditors of any Guarantor or any
Borrower are subordinated to the claims of any of the Secured Parties; and/or
     (h) apply any sums by whomever paid or however realized to any amounts
owing by any Guarantor or the Borrowers to the Secured Parties in such manner as
the Secured Parties shall determine in their discretion;
then the Secured Parties shall not incur any liability to any Guarantor pursuant
hereto as a result thereof and no such action shall impair or release the
obligations of any Guarantor under this Guarantee.
     Section 2.7 Reinstatement. This Guarantee shall remain in full force and
effect and continue to be effective in the event any petition is filed by or
against any of the Borrowers, any Guarantor or any other Person for liquidation
or reorganization, in the event any of the Borrowers, any Guarantor or any other
Person becomes insolvent or makes an assignment for the benefit of creditors or
in the event a receiver or trustee is appointed for all or any significant part
of any of the Borrowers’, any of the Guarantors’ or such other Person’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Guaranteed Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by the Secured Parties, whether as a “voidable
preference”, “fraudulent conveyance”, or otherwise, all as though such payment
or performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Guaranteed Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.
     Section 2.8 Waiver Of Subrogation. EACH OF THE GUARANTORS HEREBY
IRREVOCABLY WAIVES UNTIL INDEFEASIBLE PAYMENT IN FULL OF THE OBLIGATIONS (A) ALL
RIGHTS OF SUBROGATION (WHETHER CONTRACTUAL, UNDER SECTION 509 OF THE BANKRUPTCY
CODE, UNDER COMMON LAW, OR OTHERWISE) TO THE CLAIMS OF THE SECURED PARTIES
AGAINST ANY BORROWER AND (B) ALL CONTRACTUAL, STATUTORY OR COMMON LAW RIGHTS OF
CONTRIBUTION, REIMBURSEMENT, INDEMNIFICATION AND SIMILAR RIGHTS AND “CLAIMS” (AS
SUCH TERM IS DEFINED IN THE BANKRUPTCY CODE) AGAINST ANY BORROWER, ANY GUARANTOR
OR ANY OTHER OBLIGOR WHICH ARISE IN CONNECTION WITH, OR AS A RESULT OF, THIS
GUARANTEE.
     Section 2.9 Continuing Guarantee: Transfer Of Notes. This Guarantee is a
continuing guaranty and shall (i) remain in full force and effect until payment
and performance in full (including after the Commitment Termination Date) of the
Guaranteed Obligations and termination of the Lenders’ Commitments, (ii) be
binding upon each Guarantor and its successors and permitted transferees and
assigns, and (iii) inure, together with the rights and remedies of the Secured
Parties hereunder, to the benefit of the Secured Parties and their respective
permitted successors, transferees, endorsees and assigns. Without limiting the
generality of foregoing clause (iii), any Lender or the Agent may, except as
limited by the express terms of the Loan Agreement, assign or otherwise transfer
any Loan or Commitment held by it to any other Person or entity, and such other
Person or entity shall thereupon become vested with all the benefits in respect
thereof granted to the Secured Parties herein or otherwise.
     Section 2.10 Waiver of Certain Rights. Each of the Guarantors understands
that the

- 7 -



--------------------------------------------------------------------------------



 



exercise by any of the Secured Parties or the Agent, of certain rights and
remedies contained in the Loan Agreement may affect or eliminate such
Guarantor’s right of subrogation and reimbursement against the Borrowers and the
other Guarantors and other Obligors and that such Guarantor may therefore incur
a partially or totally nonreimbursable liability hereunder. Nevertheless, each
of the Guarantors hereby authorizes and empowers the Agent, and each of the
other Secured Parties, to exercise, in its sole discretion, any rights and
remedies, or any combination thereof, which may then be available under the Loan
Documents or Applicable Law, since it is the intent and purpose of the
Guarantors that the obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Each of the Guarantors waives all
rights and defenses arising out of an election of remedies by the Secured
Parties, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a Guaranteed Obligation, has destroyed
such Guarantor’s rights of subrogation and reimbursement against any Borrower or
other Guarantor or other Obligor by the operation of law or otherwise.
Notwithstanding any foreclosure of the lien of any security agreement with
respect to any or all personal property secured thereby, each of the Guarantors
shall remain bound under this Guarantee, including Guarantors’ obligation to pay
any deficiency after a nonjudicial foreclosure.
     Section 3 SUBORDINATION OF OTHER OBLIGATIONS. Unless waived by the Agent
and the requisite number of Lenders in accordance with the Loan Agreement, any
indebtedness of any Borrower now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
indebtedness of any Borrower to any Guarantor collected or received by such
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for the Agent on behalf of the Secured Parties and shall forthwith be
paid over to the Agent for the benefit of the Secured Parties to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of any Guarantor under any other provision
of this Guarantee.
     Section 4 FURTHER ASSURANCES. Each of the Guarantors agrees, upon the
written request of the Agent, and at Guarantors’ expense, to execute and deliver
to the Agent, from time to time, any additional instruments or documents
considered necessary by the Agent to cause this Guarantee to be, become or
remain valid and effective in accordance with its terms.
     Section 5 PAYMENTS FREE AND CLEAR OF TAXES.
     Section 5.1 Payment of Taxes. Any and all payments by any of the Guarantors
hereunder shall be made free and clear of and without deduction for any and all
Taxes (other than Excluded Taxes). If any Guarantor shall be required by law to
deduct any Indemnified Taxes from or in respect of any sum payable hereunder to
any of the Secured Parties, (i) the sum payable shall be increased as may be
necessary so that, after making all required deductions of Indemnified Taxes
(including deductions of Indemnified Taxes applicable to additional sums payable
under this Section 5), the relevant Secured Parties receive an amount equal to
the sum they would have received had no such deductions been made, (ii) such
Guarantor shall make such deductions, and (iii) such Guarantor shall pay the
full amount so deducted to the relevant taxation authority or other authority in
accordance with applicable law. If Agent or any Lender determines that it has
received a refund, credit or other reduction of taxes in respect of any Taxes
paid by any Guarantor pursuant to this Section 5.1, such Person shall, within
30 days from the date of actual receipt of such refund or the filing of the tax
return in which such credit or other reduction results in a lower tax payment,
pay over such refund or the amount of such tax reduction to such Guarantor (but
only to the extent of Taxes paid by such Guarantor pursuant to this
Section 5.1), net of all out-of-pocket expenses of such Person, and without

- 8 -



--------------------------------------------------------------------------------



 



interest (other than interest paid by the relevant Governmental Authority with
respect to such refund).
     Section 5.2 Survival. Without prejudice to the survival of any other
agreement of any Guarantor hereunder, the agreements and obligations of the
Guarantors contained in this Section 5 shall survive the payment in full of the
Guaranteed Obligations (other than the Guaranteed Obligations that are
Contingent Obligations that survive the termination of the Loan Documents) and
termination of the Lenders’ Commitments.
     Section 6 RIGHT OF SET-OFF. In addition to any Liens granted under any of
the Loan Documents and any rights now or hereafter available under Applicable
Law, Agent and each Lender (and each of their respective Affiliates) is hereby
authorized by each Guarantor at any time that an Event of Default exists,
without notice to any Guarantor or any other Person (any such notice being
hereby expressly waived), to set off and to appropriate and apply any and all
deposits, general or special (including certificates of deposit whether matured
or unmatured (but not including trust accounts)) and any other Debt at any time
held or owing by such Lender or any of their Affiliates to or for the credit or
the account of any Guarantor against and on account of the Guaranteed
Obligations of Guarantors arising under the Loan Documents to Agent, such Lender
or any of their Affiliates, including all Guaranteed Obligations and all claims
of any nature or description arising out of or in connection with this
Guarantee, irrespective of whether or not (i) Agent or such Lender shall have
made any demand hereunder, (ii) Agent, at the request or with the consent of the
Required Lenders, shall have declared the principal of and interest on the Loans
and other amounts due under the Loan Agreement to be due and payable and even
though such Guaranteed Obligations may be contingent or unmatured or (iii) the
Collateral for the Guaranteed Obligations is adequate. Notwithstanding the
foregoing, each of Agent and Lenders agree with each other that it shall not,
without the express consent of the Required Lenders, and that it shall (to the
extent that it is lawfully entitled to do so) upon the request of the Required
Lenders, exercise its setoff rights hereunder against any accounts of any
Guarantor now or hereafter maintained with Agent, such Lender or any Affiliate
of any of them, but no Guarantor shall have any claim or cause of action against
Agent or any Lender for any setoff made without the consent of the Required
Lenders and the validity of any such setoff shall not be impaired by the absence
of such consent. If any party (or its Affiliate) exercises the right of setoff
provided for hereunder, such party shall be obligated to share any such setoff
in the manner and to the extent required by Section 13.5 of the Loan Agreement.
     Section 7 MISCELLANEOUS.
     Section 7.1 Amendments. Any amendment or waiver of any provision of this
Guarantee and any consent to any departure by any Guarantor from any provision
of this Guarantee shall be effective only if made or given in compliance with
all of the terms and provisions of Section 13.9 of the Loan Agreement.
     Section 7.2 Expenses. The Guarantors shall promptly pay to the Agent, for
the ratable benefit of the Secured Parties, the amount of any and all reasonable
out-of-pocket costs and expenses of the Secured Parties (both before and after
the execution hereof) in connection with any matters contemplated by or arising
out of this Guarantee or any of the Loan Documents whether (a) costs and
expenses of the Agent (but not any other Secured Party) to prepare, negotiate or
execute (i) any amendment to, modification of or extension of this Guarantee or
any other Loan Document to which any Guarantor is a party or (ii) any
instrument, document or agreement in connection with any sale or attempted sale
of any interest herein to any participant, (b) to commence, defend, or intervene
in any litigation or to file a petition, complaint, answer, motion or other
pleadings necessary to protect or enforce the rights

- 9 -



--------------------------------------------------------------------------------



 



of the Secured Parties under this Guarantee or any other Loan Document, (c) to
take any other action in or with respect to any suit or proceeding (bankruptcy
or otherwise) necessary to protect the rights of the Secured Parties under this
Guarantee or any other Loan Document or to respond to any subpoena, deposition
or interrogatory with respect to any litigation involving any Guarantor, or
(d) to attempt to enforce or to enforce any rights of the Secured Parties to
collect any of the Guaranteed Obligations, including all reasonable
out-of-pocket fees and expenses of attorneys and paralegals.
     Section 7.3 Headings. The headings in this Guarantee are for purposes of
reference only and shall not otherwise affect the meaning or construction of any
provision of this Guarantee.
     Section 7.4 Severability. The provisions of this Guarantee are severable,
and if any clause or provision shall be held invalid or unenforceable in whole
or in part in any jurisdiction, then such invalidity or unenforceability shall
affect in that jurisdiction only such clause or provision, or part thereof, and
shall not in any manner affect such clause or provision in any other
jurisdiction or any other clause or provision of this Guarantee in any
jurisdiction.
     Section 7.5 Notices. All notices, requests and other communications to the
Agent or to any Guarantor hereunder shall be given in accordance with
Section 15.9 of the Loan Agreement.
     Section 7.6 Remedies Cumulative. Each right, power and remedy of the
Secured Parties provided in this Guarantee or now or hereafter existing at law
or in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power or remedy provided for in this
Guarantee or now or hereafter existing at law or in equity or by statute or
otherwise. The exercise or partial exercise by the Secured Parties of any one or
more of such rights, powers or remedies shall not preclude the simultaneous or
later exercise by the Secured Parties of all such other rights, powers or
remedies, and no failure or delay on the part of the Secured Parties to exercise
any such right, power or remedy shall operate as a waiver thereof.
     Section 7.7 Statute of Limitations. To the full extent permitted by
applicable law, each of the Guarantors hereby waives the right to plead any
statute of limitations as a defense to performance of its obligations under, or
enforcement of, this Guarantee.
     Section 7.8 Final Expression. This Guarantee, together with any other
agreement executed in connection herewith, is intended by the parties as a final
expression of the Guarantee and is intended as a complete and exclusive
statement of the terms and conditions thereof. Acceptance of or acquiescence in
a course of performance rendered under this Guarantee shall not be relevant to
determine the meaning of this Guarantee even though the accepting or acquiescing
party had knowledge of the nature of the performance and opportunity for
objection.
     Section 7.9 Financial Status. Each of the Guarantors hereby assumes
responsibility for keeping itself informed of the financial condition of each
Borrower and any and all endorsers and/or other Obligors of any instrument or
document evidencing all or any part of the Guaranteed Obligations and of all
other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations or any part thereof that diligent inquiry would reveal, and each of
the Guarantors hereby agrees that the Secured Parties shall have no duty to
advise such Guarantor of information known to the Secured Parties regarding such
condition or any such circumstances. In the event the Secured Parties, in their
discretion, undertake at any time or from time to time to provide any such
information to any Guarantor, the Secured Parties shall be under no obligation
(i) to undertake any investigation not a part of their regular business routine,
(ii) to disclose any information which pursuant to accepted or

- 10 -



--------------------------------------------------------------------------------



 



reasonable commercial lending practices the Secured Parties wish to maintain
confidential, or (iii) to make any other or future disclosures of such
information or any other information to any Guarantor.
     Section 7.10 Assignability. This Guarantee shall be binding on each
Guarantor and its successors and permitted assigns and transferees and shall
inure to the benefit of the Secured Parties and their respective successors,
transferees, endorsees and assigns as permitted under the Loan Agreement. No
Guarantor may assign this Guarantee.
     Section 7.11 Non-Waiver. The failure of the Secured Parties to exercise any
right or remedy hereunder, or to promptly enforce any such right or remedy,
shall not constitute a waiver thereof, nor give rise to any estoppel against the
Secured Parties, nor excuse any Guarantor from its obligations hereunder.
     Section 7.12 Termination. Subject to the provisions of Sections 1.7 and
5.2, this Guarantee shall terminate upon the receipt by each of the Secured
Parties of the payment (or prepayment) and performance in full of the Guaranteed
Obligations and any other amounts which may be owing hereunder (in each case,
other than Guaranteed Obligations that are Contingent Obligations that survive
the termination of the Loan Documents) and termination of the Lenders’
Commitments, or the written release of the Guarantors by the Secured Parties,
whichever shall occur first. At the time of such termination, the Secured
Parties, at the request and expense of the Guarantors, will execute and deliver
to the Guarantors a proper instrument or instruments acknowledging the
satisfaction and termination of this Guarantee. The Agent shall release the
obligations of any Guarantor hereunder to the extent permitted or required
pursuant to the terms of the Loan Agreement (including, without limitation, in
connection with any Permitted Merger/Liquidation of such Guarantor, any
Permitted Asset Disposition with respect to all of the Equity Interests of such
Guarantor, or as otherwise consented to by the Required Lenders; provided, that,
in any such case, each surviving Guarantor reaffirms its obligations under this
Guarantee).
     Section 7.13 Counterparts. This Guarantee may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be an original, but all of which
shall together constitute one and the same agreement.
     Section 7.14 Governing Law. THE VALIDITY, INTERPRETATION AND ENFORCEMENT OF
THIS GUARANTEE AND ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS
GUARANTEE, WHETHER SOUNDING IN CONTRACT, TORT, EQUITY OR OTHERWISE, SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF
THE STATE OF NORTH CAROLINA (BUT WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES),
BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS.
Section 7.15 SUBMISSION TO JURISDICTION: WAIVERS.
     (a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTEE MAY BE
BROUGHT IN ANY UNITED STATES FEDERAL COURT SITTING IN OR WITH DIRECT OR INDIRECT
JURISDICTION OVER THE WESTERN DISTRICT OF NORTH CAROLINA OR IN ANY NORTH
CAROLINA STATE COURT SITTING IN MECKLENBURG COUNTY, NORTH CAROLINA, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTEE, EACH OF THE GUARANTORS AND THE AGENT
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE GUARANTORS AND THE AGENT IRREVOCABLY

- 11 -



--------------------------------------------------------------------------------



 



WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
GUARANTEE. NOTWITHSTANDING THE FOREGOING: (1) THE AGENT SHALL HAVE THE RIGHT TO
BRING ANY ACTION OR PROCEEDING AGAINST ANY GUARANTOR OR ITS PROPERTY IN THE
COURTS OF ANY OTHER JURISDICTION THE AGENT DEEMS NECESSARY OR APPROPRIATE IN
ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS, AND
(2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS
DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE THOSE JURISDICTIONS;
     (b) EACH GUARANTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS
UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO SUCH GUARANTOR AT ITS ADDRESS SET
FORTH HEREIN AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
(5) BUSINESS DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS
POSTAGE PREPAID. NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF THE AGENT TO
SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW;
     (c) EACH OF THE GUARANTORS AND THE AGENT IRREVOCABLY WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS GUARANTEE, THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER
LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR
ANY AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO
CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE. THE GUARANTORS AND THE AGENT AGREE
THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A
JURY. WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO
ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART,
TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS GUARANTEE OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS GUARANTEE
AND THE OTHER LOAN DOCUMENTS;
     (d) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES THE RIGHT
TO ASSERT ANY SETOFF, COUNTERCLAIM OR CROSS-CLAIM IN RESPECT OF, AND ALL
STATUTES OF LIMITATIONS WHICH MAY BE RELEVANT TO, SUCH ACTION OR PROCEEDING; AND
     (e) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES DUE
DILIGENCE, DEMAND, PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS
NOTICE OF NONPAYMENT.
     Section 7.16 Limitation Of Liability. EXCEPT AS EXPRESSLY PROVIDED HEREIN,
NO CLAIM MAY BE MADE BY ANY GUARANTOR OR THE AGENT OR ANY OTHER

- 12 -



--------------------------------------------------------------------------------



 



PERSON AGAINST THE AGENT, ANY GUARANTOR OR THE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS OR ATTORNEYS-IN-FACT OF ANY OF THEM
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTEE OR ANY OTHER LOAN
DOCUMENT, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION THEREWITH, AND
EACH OF THE GUARANTORS AND THE AGENT HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT
KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR
     Section 7.17 Payments. Notwithstanding any provision to the contrary herein
or in any Loan Document, all payments made under or in connection with this
Guarantee and the other Loan Documents shall be in lawful currency of the United
States.
     Section 7.18 Amendment and Restatement.
     (a) This Guarantee amends and restates the Original Subsidiary Guarantee.
All rights, benefits, indebtedness, interests, liabilities and obligations of
the parties to the Original Subsidiary Guarantee and the agreements, documents
and instruments executed and delivered in connection with the Original
Subsidiary Guarantee (collectively, the “Original Subsidiary Guarantee
Documents”) are hereby renewed, amended, restated and superseded in their
entirety according to the terms and provisions set forth in this Guarantee and
the other Loan Documents. This Guarantee does not constitute, nor shall it
result in, a waiver of, or release, discharge or forgiveness of, any amount
payable pursuant to the Original Subsidiary Guarantee or any indebtedness,
liabilities or obligations of the Guarantors thereunder, all of which are
renewed and continued and are hereafter payable and to be performed in
accordance with this Guarantee and the other Loan Documents. Neither this
Guarantee nor any of the other Loan Documents extinguishes the indebtedness or
liabilities outstanding in connection with the Original Subsidiary Guarantee
Documents, nor do they constitute a novation with respect thereto.
     (b) All security interests, pledges, assignments, and other Liens
previously granted by the Guarantor pursuant to the Original Subsidiary
Guarantee Documents are hereby renewed and continued, and all such security
interests, pledges, assignments and other Liens shall remain in full force and
effect as security for the Guaranteed Obligations.
[SIGNATURE PAGE FOLLOWS]

- 13 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the Guarantors has caused this Guarantee to be
duly executed and delivered as of the date first above written.

            QFM SALES AND SERVICES, INC.
      By:   /s/ Robert D. Rehley         Name:   Robert D. Rehley       
   Title: Treasurer        Address:
c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Facsimile: 704-493-7587
                          COLTEC INTERNATIONAL SERVICES CO.
      By:   /s/ Robert D. Rehley         Name:   Robert D. Rehley       
   Title: Treasurer        Address:
c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Facsimile: 704-493-7587
                          GARRISON LITIGATION
MANAGEMENT GROUP, LTD.
      By:   /s/ Paul L. Grant         Name:   Paul L. Grant       
   Title: President        Address:
One HSBC Plaza
Suite 1830
Rochester, New York 14604-2415
Facsimile: 704-731-1534


- 14 -



--------------------------------------------------------------------------------



 



            GGB, INC.
      By:   /s/ Robert D. Rehley         Name:   Robert D. Rehley       
   Title: Treasurer        Address:
700 Mid Atlantic Parkway
Thorofare, New Jersey 08086
Facsimile: 704-421-7587
                          GARLOCK INTERNATIONAL INC.
      By:   /s/ John R. Mayo         Name:   John R. Mayo           Title: Vice
President and Secretary        Address:
c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Facsimile: 704-493-7587
                          STEMCO DELAWARE LP
      By:   /s/ Nathaniel E. Standing         Name:   Nathaniel E. Standing     
     Title: Vice President and Treasurer        Address:
c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Facsimile: 704-493-7587
                          GARLOCK OVERSEAS CORPORATION
      By:   /s/ John R. Mayo         Name:   John R. Mayo           Title: Vice
President and Treasurer        Address:
c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
Facsimile: 704-493-7587


- 15 -



--------------------------------------------------------------------------------



 



            STEMCO HOLDINGS, INC.
      By:   /s/ Robert P. McKinney         Name:   Robert P. McKinney       
   Title: Vice President        Address:
c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
       Facsimile: 704-493-7587
                          STEMCO HOLDINGS DELAWARE, INC.
      By:   /s/ Nathaniel E. Standing         Name:   Nathaniel E. Standing     
     Title: Vice President and Treasurer        Address:
c/o Coltec Industries Inc
5605 Carnegie Blvd.
Charlotte, North Carolina 28209-4674
       Facsimile: 704-493-7587
                     

- 16 -



--------------------------------------------------------------------------------



 



         

            Accepted on April 26, 2006:


BANK OF AMERICA, N.A.,
as the Agent
      By:   /s/ Andrew Doherty         Name: Andrew Doherty           Title:
Senior Vice President        Address:
300 Galleria Parkway, Suite 800
Atlanta, Georgia 30339
   Facsimile: (770) 857-2947
                       

- 17 -